Per Curiam.
Tbis is the third appeal in this case. 160 N. C., 335; 163 N. C., 356. A close examination of the evidence taken at the last trial Satisfies us that there was ample proof of the fact that John D. Turner was acting for J. E. Field & Son in selling the -cotton to plaintiff, and not for himself, and that the sale was made by J. E. Field & Son to plaintiff, through J. D. Turner. There was strong oral and documentary evidence of this fact, which was properly left to the jury. That was the main question in controversy. . The evidence, now before us is substantially the same as that considered by the Court in the 'other appeals, the difference, if any, being in favor of plaintiff, appellee. When this is the case, we follow the former decision, which cannot be reviewed by another appeal. Carson v. Insurance Co., 165 N. C., 135; Bank v. Furniture Co., 120 N. C., 475. The case was tried in strict accordance with our opinions in those appeals, and therefore there is no ground for reversal. There must be an end of litigation somewhere, and this cannot be accomplished and nothing would ever be settled if by successive appeals parties are permitted to revive the same questions already decided. The jury have found that Turner was acting as defendant’s agent, upon sufficient evidence of the fact, and the judgment on the verdict will not be disturbed.
No error.